Citation Nr: 0833097	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-41 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral knee 
disorder. 

2. Entitlement to service connection for bilateral hearing 
loss.  

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1977 to 
July 1981 and from March 1982 to March 1985.   

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for tinnitus, bilateral knee 
disorder, and bilateral hearing loss. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In the present case, it is determined that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  Specifically, it is determined that the 
veteran should be afforded examinations to determine the 
etiology of the claims disorders.  

In this regard, under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court held that in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. 

With respect to the bilateral knee claim, the veteran alleges 
that he incurred a bilateral knee disorder as a result of in-
service training that involved jumping out of airplanes.  In 
this regard, it is noted that his DD-Form 214 indicates he 
served as an infantryman throughout his service, and he 
received, in pertinent part, the Parachutist Badge.  

Service treatment records associated with the veteran's first 
tour of active service indicate treatment referable to the 
right knee in January 1978 and treatment referable to the 
left knee in April 1980.  

Service treatment records associated with the veteran's 
second tour of active service
reflect right knee complaints in May 1982.  At that time, the 
doctor observed popping heard upon flexion and rotation of 
the knee, and there was also a weakness of the knee noted.  
The doctor prescribed no physical training for 24 hours, and 
the use of tennis shoes for 24 hours.  Further service 
treatment records dated in 
October 1984 show additional complaints of pain in both 
knees.  The condition was diagnosed as a soft tissue injury, 
and the veteran was told to wrap and heat the area and take 
Tylenol.  

Following service, in February 2002, the veteran reported to 
a private doctor complaining of generalized joint pain he was 
experiencing.  Subsequent private treatment records in 
September 2002 show a diagnosis of mild degenerative changes 
of both knees.  

In light of the in-service knee complaints and the post-
service treatment, the evidence suggests that the current 
knee complaints may be related to active service, 
necessitating an examination under McLendon.

Regarding the hearing loss claim, the veteran alleges that he 
was exposed to live fire exercises with personal weapons and 
artillery during service.  This contention is supported by 
his DD-Form 214 indicates he served as an infantryman 
throughout his service.  

A review of the service treatment records reveals a June 1979 
audiometric evaluation in June 1979.  While such evaluation 
did not reveal audiometric findings representative of 
impaired hearing for VA purposes under 38 C.F.R. § 3.385, the 
veteran was diagnosed with moderate high frequency hearing 
loss at that time.  Given such diagnosis, and in light of the 
veteran's probable exposure to acoustic trauma in his 
capacity as an infantryman, the evidence suggests that the 
current hearing loss may be related to active service.  
Accordingly, an examination should be afforded under 
McLendon.  

Finally, regarding the tinnitus claim, it is observed that 
the claims folder contains no evidence diagnosing such 
disorder, either in service or thereafter.  However, in light 
of the evidence suggesting exposure to acoustic trauma during 
active service, the Board finds that the VA audiologic 
examination should be afforded to provide the opportunity to 
establish any current diagnosis, along with its etiology.  


Accordingly, the case is REMANDED for the following actions:

1. Schedule the veteran for a VA 
orthopedic examination to determine 
whether the veteran has any disability of 
either knee.  All necessary tests should 
be conducted and all diagnoses noted.  The 
examiner should state whether it is at 
least as likely as not that any current 
knee disability is causally related to 
active service.  Any opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
The claims folder must be reviewed in 
conjunction with the examination.

2.  Schedule the veteran for a VA 
audiologic examination.  All appropriate 
tests should be conducted.  The examiner 
should state whether it is at least as 
likely as not that any current hearing 
loss and/or tinnitus is causally related 
to active service.  Any opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
The claims folder must be reviewed in 
conjunction with the examination.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  Then, 
readjudicate the claims.  If any claim 
remains denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


